Exhibit 10.37
OPERATING AGREEMENT
(CHINESE CHARACTER) [c17382c17382260.gif]
This Operating Agreement (the “Agreement”) is entered into by and among the
following parties effective as of May 9, 2011.
(CHINESE CHARACTER) [c17382c17382261.gif]
Party A: Taian Yisheng Management & Consulting Co., Ltd., a wholly foreign-owned
enterprise duly established and valid existing under the laws of the People’s
Republic of China (“PRC”). Registered Address: Ruixing industry park, Dongping
County, Shandong Province, China.

     
(CHINESE CHARACTER) [c17382c17382262.gif]
  (CHINESE CHARACTER) [c17382c17382264.gif]
(CHINESE CHARACTER) [c17382c17382263.gif]
:  (CHINESE CHARACTER) [c17382c17382265.gif]  
Party B:
  Shandong Xiangrui Pharmacy Co., Ltd
 
  Address: Pengji Town, Dongping County, Shandong Province
 
  Legal Representative: Mr. Huang Lingfa  
(CHINESE CHARACTER) [c17382c17382266.gif]
  (CHINESE CHARACTER) [c17382c17382267.gif]
 
   
Party C:
  Mr. Wang Xuchun
 
   
 
  Mr. Huang Lingfa
 
   
 
  Mr. Qiao Binglong
 
   
 
  Mr. Wang Guo
 
   
(CHINESE CHARACTER) [c17382c17382268.gif]
  (CHINESE CHARACTER) [c17382c17382269.gif]

WHEREAS:

1.   Party A is a wholly foreign-owned enterprise duly incorporated and validly
existing under the PRC law, which has the technology expertise, practical
experience and professional technicians to provide consulting services;

2.   Party B is a limited liability company duly incorporated and validly
existing under the PRC law;

 

 



--------------------------------------------------------------------------------



 



3.   Party C comprises the shareholders of Party B, who collectively own 100% of
the equity interests of Party B;

4.   Party A has established a business relationship with Party B by entering
into the “Exclusive Technical Consulting Service Agreement” (the “Service
Agreement”);

5.   Pursuant to the Service Agreement, Party B pays a certain amount of money
to Party A. However, the relevant payable account has not been paid yet and the
daily operations of Party B will have a material effect on its ability to pay
such payable account to Party A;

6.   The Parties desire to enter into this Agreement to provide for Party A’s
guarantee of expenses and losses of Party B and clarify matters in connection
with Party B’s operation.

(CHINESE CHARACTER) [c17382c17382270.gif]
(CHINESE CHARACTER) [c17382c17382271.gif]
NOW THEREFORE, all parties of this Agreement hereby agree as follows through
mutual negotiations:
(CHINESE CHARACTER) [c17382c17382273.gif]

1.   Party A agrees, subject to the satisfaction of the relevant provisions by
Party B herein, to serve as guarantor for Party B in the contracts, agreements
or transactions in connection with Party B’s operation between Party B and any
other third party, to provide full guarantee for the performance of such
contracts, agreements or transactions by Party B. Party B agrees, as the
counter-guarantee, to pledge the receivable account in its operation and its
equipment and operating assets to Party A. According to the aforesaid guarantee
arrangement, Party A wishes to enter into written guarantee contracts with Party
B’s counter-parties thereof to assume the guarantee liability as the guarantor
when it needs; therefore, Party B and Party C shall take all necessary actions
(including but not limited to execute relevant documents and transact relevant
registrations) to carry out the arrangement of counter-guarantee to Party A.

1.   (CHINESE CHARACTER) [c17382c17382274.gif]

 

2



--------------------------------------------------------------------------------



 



2.   In consideration of the requirement of Article 1 herein and assuring the
performance of the various operation agreements between Party A and Party B and
the payment of the payables accounts by Party B to Party A, Party B together
with its shareholder, Party C hereby jointly agree that Party B shall not
conduct any transaction which may materially affect its assets, obligations,
rights or operation (excluding business contracts entered into in the ordinary
course of Party B’s regular operations and the lien obtained by relevant counter
parties due to such agreements) unless Party A provides its prior written
consent. Such transactions shall include, but not be limited to, the following
matters:

2.   (CHINESE CHARACTER) [c17382c17382275.gif]

  2.1   borrowing money from any third party or assume any debt whose amount in
excess of RMB 5,000,000;

  2.1   (CHINESE CHARACTER) [c17382c17382276.gif]

  2.2   selling to or acquiring from any third party any asset or right whose
amount in excess of RMB 5,000,000, including but not limited to any intellectual
property right;

  2.2   (CHINESE CHARACTER) [c17382c17382277.gif]

  2.3   providing any real guarantee whose amount in excess of RMB 5,000,000 for
any third party with its assets or intellectual property rights; or

  2.3   (CHINESE CHARACTER) [c17382c17382278.gif]

  2.4   assigning to any third party its business agreements.

  2.4   (CHINESE CHARACTER) [c17382c17382279.gif]

3.   In order to ensure the performance of the various operation agreements
between Party A and Party B and the payment of the various payables by Party B
to Party A, Party B together with its shareholder Party C hereby jointly agree
to accept, from time to time, the corporate policy advice and guidance provided
by Party A in connection with company’s daily operating and financial management
and the employment and dismissal of the company’s employees.

3.   (CHINESE CHARACTER) [c17382c17382280.gif]

4.   Party B together with its shareholder Party C hereby jointly agree that
Party C shall cooperate to appoint the persons recommended by Party A as the
directors of Party B, and Party B shall appoint Party A’s senior managers as
Party B’s General Manager, Chief Financial Officer, and other senior officers.
If any of the above senior officers leaves or is dismissed by Party A, he or she
will lose the qualification to take any position in Party B and Party B shall
appoint such other senior officers of Party A recommended by Party A to take
such position. The person recommended by Party A in accordance with this Article
herein should comply with the stipulation on the qualifications of directors,
General Manager, Chief Financial Officer, and other senior officers pursuant to
applicable law.

4.   (CHINESE CHARACTER) [c17382c17382281.gif]

 

3



--------------------------------------------------------------------------------



 



5.   Party B together with its shareholder Party C hereby jointly agree and
confirm that Party B shall seek the guarantee from Party A first if it needs any
guarantee for its performance of any contract or loan of flow capital in the
course of operation. In such case, Party A shall have the right but not the
obligation to provide the appropriate guarantee to Party B on its own
discretion. If Party A decides not to provide such guarantee, Party A shall
issue a written notice to Party B immediately and Party B shall seek a guarantee
from other third party.

5.   (CHINESE CHARACTER) [c17382c17382282.gif]

6.   In the event that any of the agreements between Party A and Party B
terminates or expires, Party A shall have the right but not the obligation to
terminate all agreements between Party A and Party B including but not limited
to the Services Agreement.

6.   (CHINESE CHARACTER) [c17382c17382283.gif]

7.   Any amendment and supplement of this Agreement shall be made in writing.
The amendment and supplement duly executed by all parties shall be deemed as a
part of this Agreement and shall have the same legal effect as this Agreement.

7.   (CHINESE CHARACTER) [c17382c17382284.gif]

8.   If any clause hereof is judged as invalid or non-enforceable according to
applicable laws, such clause shall be deemed invalid only within the applicable
area of the laws and without affecting other clauses hereof in any way.

8.   (CHINESE CHARACTER) [c17382c17382285.gif]

9.   Party B shall not assign its rights and obligations under this Agreement to
any third party without the prior written consent of Party A. Party B hereby
agrees that Party A may assign its rights and obligations under this Agreement
as it needs and such transfer shall only be subject to a written notice sent to
Party B by Party A, and no any further consent from Party B will be required.

9.   (CHINESE CHARACTER) [c17382c17382286.gif]

10.   All parties acknowledge and confirm that any oral or written materials
communicated pursuant to this Agreement are confidential documents. All parties
shall keep secret of all such documents and not disclose any such documents to
any third party without prior written consent from other parties except under
the following conditions: (a) such documents are known or shall be known by the
public (other than when the receiving party discloses such documents to the
public without authorization); (b) any documents disclosed in accordance with
applicable laws or rules or regulations of a stock exchange with jurisdiction;
(c) any documents required to be disclosed by any party to its legal counsel or
financial consultant for the purpose of the transaction of this Agreement by any
party, provided such legal counsel or financial consultant shall also comply
with the confidentiality as stated hereof. Any disclosure by employees or
agencies employed by any party shall be deemed the disclosure of such party and
such party shall assume the liabilities for its breach of contract pursuant to
this Agreement. This Article shall survive the termination of, amendment of,
cancellation of or inability to perform this Agreement.

10.   (CHINESE CHARACTER) [c17382c17382287.gif]
(CHINESE CHARACTER) [c17382c17382288.gif]

 

4



--------------------------------------------------------------------------------



 



11.   This Agreement shall be governed by and construed in accordance with the
laws of the PRC.


11.   (CHINESE CHARACTER) [c17382c17382289.gif]

12.   The parties shall strive to settle any dispute arising from the
interpretation or performance of this Agreement through friendly consultation.
In case no settlement can be reached through consultation, each party can submit
such matter to Shanghai Sub-commission of China International Economic and Trade
Arbitration Commission (“CIETAC”) for arbitration in accordance with its rules
of CIETAC then in effect. The arbitration proceedings shall take place in
Shanghai and shall be conducted in Chinese. The arbitration award shall be final
and conclusive and binding upon all the parties.

12.   (CHINESE CHARACTER) [c17382c17382290.gif]

13.   This Agreement shall be executed by a duly authorized representative of
each party as of the date first written above and become effective
simultaneously.

13.   (CHINESE CHARACTER) [c17382c17382291.gif]

14.   The parties confirm that this Agreement shall constitute the entire
agreement of the Parties with respect to the subject matters therein.

14.   (CHINESE CHARACTER) [c17382c17382292.gif]

15   This Agreement shall expire on the date that is twenty-five (25) years
following the date hereof, and this Agreement may be extended prior to
termination upon written agreement executed by each Party.

15   (CHINESE CHARACTER) [c17382c17382293.gif]

16.   This Agreement shall be terminated on the expiring date unless it is
renewed in accordance with the relevant provision herein. During the term of
this Agreement, Party B shall not terminate this Agreement.

16.   (CHINESE CHARACTER) [c17382c17382294.gif]

17.   This Agreement may be signed in one or more original or facsimile copies.


17.   (CHINESE CHARACTER) [c17382c17382295.gif]

[Remainder of Page Left Intentionally Blank — Signature Page Follows]
(CHINESE CHARACTER) [c17382c17382296.gif]

 

5



--------------------------------------------------------------------------------



 



Operating Agreement — Signature Page
(CHINESE CHARACTER) [c17382c17382297.gif]
IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.
(CHINESE CHARACTER) [c17382c17382298.gif]

                          Part A: Taian Yisheng Management & Consulting Co.,
Ltd.,             (CHINESE CHARACTER) [c17382c17382299.gif]
 
                   
 
      By:                              
 
          Name:        
 
             
 
   
 
                        Part B: Shandong Xiangrui Pharmacy Co., Ltd            
(CHINESE CHARACTER) [c17382c17382300.gif]
 
                   
 
      By:                              
 
          Name:        
 
             
 
   
 
                        Part C:    
 
                   
 
      By:                              
 
          Name:   Mr. Wang Xuchun                 (CHINESE CHARACTER)
[c17382c17382301.gif]
 
                   
 
      By:                              
 
          Name:   Mr. Huang Lingfa                 (CHINESE CHARACTER)
[c17382c17382302.gif]
 
                   
 
      By:                              
 
          Name:   Mr. Qiao Binglong                 (CHINESE CHARACTER)
[c17382c17382303.gif]
 
                   
 
      By:                              
 
          Name:   Mr. Wang Guo                 (CHINESE CHARACTER)
[c17382c17382304.gif]

 

6